DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 1/25/2021.
Claims 1-20 are pending.

Examiner’s Notes:
Claims 10-18 are directed to “computer readable media” described in the Specification as excluding “transitory media, such as modulated data signals and carrier waves” ([0121]). Therefore, the claims are directed to statutory subject matter under 35 USC § 101.

CLAIM OBJECTIONS
Claims 1-20 are objected to because of the following informalities:  “the status” in the last limitation of each independent claim lacks antecedent basis.  Appropriate correction is required.


Response to Argument
Applicant’s arguments have been considered but found unpersuasive. The argument has been considered but found unpersuasive. The claim rejection has been updated to address the amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2016/0337291, “Park”).

For claim 1, Park discloses a method implemented by one or more computing devices, the method comprising: 
receiving a file sending request initiated by a source user for a preset file (fig. 4A, 7, 8A, [0195], a first user sends a sharing request, the sharing request for sharing a file (photos) with a third user, to a second user, who is the author of the file), the file a case where a user of a first user terminal apparatus wishes to transfer, via a messaging application, a message, which originated from a second user terminal, to a third user terminal via the same messaging application (or session), [0122], when a second user terminal transfers or forwards a message received from a first user terminal to a third user terminal; [0107], providing a URL of a landing page that includes shared messages (which can be files or photos). The user may share the messages by sharing the URL with the share targets. The URL can be shared via the messaging app or any other means, such as email, texting, in person); 
determining an approval user according to at least structure information of an organization which the source user belongs to, or a security level of the preset file ([0145], [0146], determining a group that includes the first user and the author of the file or post,  “structure information of an organization” is broad and can mean the group of the first user, who the other users in that group are, and who the authors of which files in the group are, “a security level of the preset file” is also broad and can mean if a file can be shared by the second person, if author’s approval is required, if a vote in a group is required, see [0165]—[0167], a security level of the file can also be read as a security level of the group since all files in the group would be subjected to the security levels of the group taught by Park)
sending an approval message for the file sending request to the approval user corresponding to the source user when the source user does not have a transmission a message for approval request is sent to the second user when the first user wants to share the file with the third user outside of the file sharing session (between the first and the second user), wherein the first user is not the author of the file, fig. 10 A, [0137]-[0140], in a group, a person who wants to share files originated in the group with another person outside the group, has to get approval from other group members); and 
updating the status to indicate authorized operations of the preset file via an access entry in response to the approval message being approved by the approval user ([0129], the server 200 may manage authorization of Karen's user terminal (Karen is the third person who is being shared a file) with respect to the shared message based on the information regarding the options set on the menu window or access right; or [0195], a server updates access right of the third user relating to the file being shared). 

For claim 2, Park discloses obtaining respective group attribution information of the source user and the target user (fig. 10 A, [0137]-[0140], in a group, a person who wants to share files originated in the group with another person outside the group, has to get an approval from other group members).

For claim 3, Park discloses determining that the source user does not have the transmission privilege for the preset file in response to the respective group attribution information of the source user and the target user being inconsistent and the preset file belonging to a group to which the source user belongs (fig. 10A, [0137]-[0140], in a group, a person who wants to share files originated in the group with another person outside the group, has to get an approval from other group members).

For claim 4, Park discloses sending the approval message for the file sending request to the approval user corresponding to the source user comprises selecting the approval user corresponding to a security level of the preset file from among all approved users corresponding to the source user according to the security level ([0120], approval has to be obtained from all users with security level such as the author and intervening users, [0136]-[0140], approval has to be obtained from users with a security level, for example, in a group that originated the file/message).

For claim 5, Park discloses setting the preset file as the obtainable state for the target user corresponding to the file sending request in response to the approval message being approved by the approval user comprises granting the target user an access privilege for the preset file when the approval message is approved by the approval user, so that an access operation performed by the target user on the preset file is responded ([0195], fig. 4E, if approved by the second user, the third user can access the shared file).

For claim 6, Park discloses sending a notification message for the preset file to the target user in response to receiving the file sending request (fig. 4E, the third user receives a notification of the shared file).

the third user receives a notification of the shared file, such as a box to click on to access the shared file).

For claim 8, Park discloses sending a notification message regarding an approval status of the preset file to at least one of the source user and the target user (fig. 4E, the third user receives a notification of the shared file, fig. 8A, the first user receives a notification of the sharing request).

For claim 9, Park discloses sending a corresponding reminder message to the approval user to remind the approval user to process the approval message according to a reminder request for the approval message initiated by the source user (fig. 8A, the first user receives a notification/reminder of the sharing request).

Claims 10-18 are rejected for the same rationale in claims 1-9 respectively.

For claim 19, Park discloses an apparatus comprising:
one or more processors; memory;
a detection unit stored in the memory and executable by the one or more processors to detect a file sending operation initiated by a source user to a target user for a preset file (fig. 4A, 7, 8A, [0195], a first user sends a sharing request, the sharing request for sharing a file (photos) with a third user, to a second user in a session with the second user) in a communication session page of the source user and the target user ([0120], a case where a user of a first user terminal apparatus wishes to transfer, via a messaging application, a message, which originated from a second user terminal, to a third user terminal via the same messaging application (or session), [0122], when a second user terminal transfers or forwards a message received from a first user terminal to a third user terminal; [0107], providing a URL of a landing page that includes shared messages (which can be files or photos). The user may share the messages by sharing the URL with the share targets. The URL can be shared via the messaging app or any other means, such as email, texting, in person); and
determine an approval user according to at least structure information of an organization which the source user belongs to, or a security level of the preset file ([0145], [0146], determining a group that includes the first user and the author of the file or post,  “structure information of an organization” is broad and can mean the group of the first user, who the other users in that group are, and who the authors of which files in the group are, “a security level of the preset file” is also broad and can mean if a file can be shared by the second person, if author’s approval is required, if a vote in a group is required, see [0165]—[0167], a security level of the file can also be read as a security level of the group since all files in the group would be subjected to the security levels of the group taught by Park)
a showing unit stored in the memory and executable by the one or more processors to initiate a file sending request for the preset file to a server and send an approval message for the preset file to the approval user corresponding to the source user when the source user does not have a transmission privilege for the preset file (fig. 4A, 7, 8A, [0195], a message for approval request is sent to the second user when the first user wants to share the file with the third user outside of the file sharing session (between the first and the second user), wherein the first user is not the author of the file, fig. 10 A, [0137]-[0140], in a group, a person who wants to share files originated in the group with another person outside the group, has to get approval from other group members), 
and update the status to indicate authorized operations of the preset file via an access entry in response to the approval message is approved by the approval user ([0129], the server 200 may manage authorization of Karen's user terminal (Karen is the third person who is being shared a file) with respect to the shared message based on the information regarding the options set on the menu window or access right; [0195], a server updates access right of the third user relating to the file being shared).

For claim 20, Park discloses a message box showing unit stored in the memory and executable by the one or more processors to display a message box corresponding to the preset file in the communication session page in response to detecting the file sending operation; and a status showing unit stored in the memory and executable by the one or more processors to display approval status information of the approval message at an associated area of the message box (fig. 7, S720, fig. 8A, sharing accept or reject).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452